Citation Nr: 1220925	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  11-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1951 to June 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, denying the claim currently on appeal.  This claim was previously remanded by the Board in November 2011 for further evidentiary development.  

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2011.  A written transcript has been prepared and associated with the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's Parkinson's disease did not manifest during, or as a result of, active military service, to include as due to exposure to herbicides.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307. 3.309 (2011).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in February 2010 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  


	(CONTINUED ON NEXT PAGE)
Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA attempted to obtain the Veteran's service treatment records.  However, it was determined that his records were destroyed in a fire.  VA was still able to obtain the Veteran's DD-214 and his pre-induction and separation examinations.  Also, the Veteran received a VA medical examination in December 2011, and VA has obtained these records as well as copies of the Veteran's private treatment records.  Numerous attempts were also made to determine whether there was a history of herbicide use during the Veteran's service in South Korea.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its November 2011 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and took additional steps as outlined in the M21-1MR manual in an attempt to verify exposure to herbicides outside of Vietnam and the demilitarized zone in Korea.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  

VA recently published and implemented new regulations regarding Agent Orange exposure.  The diseases presumptively associated with said exposure now include chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2011); see Notice 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

A veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal and other engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The Veteran contends that he is entitled to service connection for Parkinson's disease.  Specifically, he has asserted that he was exposed to herbicidal agents while serving in Korea, and as a result, he later developed Parkinson's disease.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran was not exposed to herbicidal agents during his active military service.  Likewise, the preponderance of the evidence of record demonstrates that his Parkinson's disease is not otherwise associated with his military service.  As such, service connection for Parkinson's disease is not warranted.  

The Veteran's DD-214 reflects that he served in Korea during active duty.  Regrettably, copies of the Veteran's actual personnel and treatment records could not be obtained as they appear to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973 and have not been located.  Under such circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  His DD-214, pre-induction and separation examinations, however, were located.  Because the majority of the Veteran's medical and personnel records remain absent from the file, the Board's analysis has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In light of the lack of in-service evidence, the record does not confirm when the Veteran served in Korea during his military service from September 1951 to June 1953.  However, in his notice of disagreement, the Veteran reported being in South Korea from January 1952 to June 1953 in headquarters battery with the 999 AFA battalion.  He reported that his bunker was directly adjacent to the air strip and he remembered having chemicals sprayed around the strip to kill vegetation two to three times per month.  A review of the Defense Personnel Records Information Retrieval System failed to verify that the Veteran was exposed to herbicides while in Korea from 1952 to 1953.  Military records reflected that herbicides were used in Korea between 1968 and 1969.  It was noted that for information concerning the Veteran's possible exposure to pesticides, VA should contact the Armed Forces Pest Management Board (AFPMB).  

The AFPMB notified VA in January 2011 that a thorough review of their records did not possess any information regarding the military's use of pesticides near or adjacent to the Veteran's unit during the periods from March 1952 through November 1952 and from March 1953 through June 1953.  The AFPMB also notified VA in January 2012 that they did not possess any information regarding the military's use of herbicides or other pesticides near or adjacent to the Veteran's unit in Korea during the periods from March 1952 to March 1953.  Finally, in April 2012, the Appeals Management Center (AMC) issued a formal finding that herbicides were not used as alleged by the Veteran during his service in Korea.  An email was sent to Compensation and Pension (C&P) Services in November 2011, and a reply was received in November 2011 indicating that there was no record of Department of Defense use of tactical herbicides for small brush or weed clearing activity.  It was noted that this type of activity would have been conducted using commercially available herbicides which do not fall under the statutes and regulations governing presumptive service connection for tactical herbicide exposure.  

The Board is not disputing that the Veteran indeed suffers from Parkinson's disease, as confirmed by multiple private treatment records signed by a physician with the initials M.P.  Also, a record dated October 2002 reflects that the Veteran was seen by a private physician in October 2002 with complaints of a hand tremor that started sometime around July 2002.  However, the issue is whether or not the Veteran's Parkinson's disease can be related to unconfirmed herbicide and/or pesticide exposure during military service or, to his military service in general.  While Dr. P did indicate in a March 2010 statement that the Veteran's Parkinson's disease "could be associated with Agent Orange and the pesticides," this statement is not sufficient to demonstrate entitlement to service connection.  An award of service connection pursuant to this opinion would be based on nothing more than remote possibility, which is not permitted under the law.  See 38 C.F.R. section 3.102; see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a plausible claim).  Furthermore, this opinion is of limited value in light of the fact that use of Agent Orange cannot be verified for the time and place of the Veteran's service, and in fact all evidence indicates that it was not used until many years after the Veteran left Korea. 

The record reflects that the Veteran continued to receive treatment from Dr. P, and that in June 2011, Dr. P unequivocally stated that the Veteran was exposed to Agent Orange during military service.  However, Dr. P did not cite any actual evidence in support of this assertion, suggesting that he was merely reciting what was told to him by the Veteran.  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, this is not evidence of exposure to herbicides during military service.  

Finally, the Veteran was afforded a VA examination for his Parkinson's disease in December 2011.  The examiner opined that if it was determined that the Veteran was exposed to Agent Orange during military service, than it was as likely as not that his Parkinson's disease was related to military service since there was a presumptive link between the two.  The examiner also opined that it was not likely that the Veteran's Parkinson's disease had an onset during or within the initial post-service year, since this condition was not diagnosed until approximately 50 years after separation from active duty.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for Parkinson's disease on a presumptive basis as due to exposure to Agent Orange or other herbicidal agents.  Despite a thorough search, the Department of Defense, VA and the AFPBM have been unable to find any evidence of Agent Orange or pesticide use in Korea during 1952 or 1953.  There is evidence of Agent Orange use from April 1968 through July 1969.  However, this is 15 years after the Veteran left Korea.  The Department of Defense also indicated that the type of activity described by the Veteran for that time period would have been undertaken with commercially available herbicides that are not included among those for which service connection may be presumed.  Therefore, presumptive service connection cannot be established.  

Likewise, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to service connection on a direct basis.  While the Veteran's service treatment records are absent from the file, his July 1953 separation examination report found all systems to be normal.  There was no mention of any symptomatology related to Parkinson's disease or a disorder manifested by similar symptomatology.  In addition, the record reflects that the Veteran's symptomatology did not manifest until around July 2002, which would be nearly half of a century after separation from active duty.  Because of this, the December 2011 VA examiner opined that it was not likely that this condition manifested within one year of active duty.  The record contains no other competent and credible evidence linking the Veteran's Parkinson's disease to military service.  As already noted, the assertion by Dr. P that they "could" be related is insufficient to demonstrate entitlement to service connection.  

The Board recognizes that the Department of Defense did indicate in the November 2011 email that commercially available herbicides would have been used for small-scale brush or weed clearing around military bases.  However, the record contains no evidence to demonstrate that any such herbicide could possibly result in the development of Parkinson's disease more than 50 years after exposure.  As such, the mere assertion that commercially available herbicides may have been used in the Veteran's vicinity is not evidence suggestive of service connection.  

The Board also recognizes that the Veteran testified during his September 2011 hearing that he witnessed herbicides and pesticides being used while in Korea and that he believes this is the cause of his Parkinson's disease.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, while he is certainly competent to testify to what he witnessed, he is not competent to offer a medical opinion linking unknown herbicides or pesticides to the development of Parkinson's disease some 49 years later.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Without any competent evidence of a link between commercially available herbicides and the Veteran's Parkinson's disease, service connection cannot be established.  

Finally, the Board has reviewed an Environmental Exposure Report dated March 2001 that was submitted by the Veteran.  According to this report, Gulf War veterans were exposed to a number of different chemicals, insects and other agents during their service in Southwest Asia.  This report provides little support in favor of the Veteran's claim since he served in Korea in the 1950s and not in Southwest Asia during the Gulf War (August 1990 to the present).  Also, while the report describes a number of different threats due to specific chemicals, the claims file fails to demonstrate that the Veteran was exposed to any of these specific chemicals.  As such, this report does not suggest that service connection is warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides, must be denied.


ORDER

Service connection for Parkinson's disease, to include as due to exposure to herbicides, is denied.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


